Citation Nr: 0318146	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-344A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In connection with this appeal the veteran requested a 
hearing before a Veterans Law Judge.  In a statement dated in 
September 2002 he withdrew such request and instead requested 
a hearing before an RO Hearing Officer.  He was provided a 
hearing before a Hearing Officer at the RO in February 2003.  
A transcript of the hearing is of record.

In a statement received in July 2000, the veteran indicated 
he was pursuing entitlement to service connection for 
hypertension.  This claim has not been addressed by the RO.  
Therefore, it is referred to the RO for appropriate action.  

Additionally, in the July 2000 statement and in 
correspondence received in May 2003, the veteran raised the 
issue of whether new and material evidence has been presented 
to reopen a claim for service connection for psychiatric 
disorders other than PTSD.  The RO has not addressed this 
claim to reopen.  Accordingly, it is referred to the RO for 
appropriate action.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD, based on traumatic events associated with his Air Force 
service, and entitlement to service connection for prostate 
cancer as a result of in-service exposure to herbicides or 
other toxic substances such as aircraft oil.  

With respect to the veteran's PTSD claim, regulations provide 
that in order for a claim for service connection for PTSD to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2002); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).  
Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

A review of the file reveals that medical records dated as 
recently as February 2003 reflect that the veteran is 
receiving psychiatric treatment and that PTSD continues to be 
listed as one of the identified diagnoses.  This veteran did 
not engage in combat with the enemy; accordingly, there must 
be credible supporting evidence that his claimed in-service 
stressor(s) occurred in order to support the diagnosis of 
PTSD in addition to medical evidence of PTSD diagnosed in 
conformity with 38 C.F.R. § 4.125(a).  

The veteran has identified general stressful experiences 
during service such as having been verbally harassed during 
basic training (for example, being called a "crybaby" by an 
instructor), having to remain on base and ready for duty, and 
feeling guilty about staying in the United States while his 
friends were in Vietnam.  The existence of an event alleged 
as a "stressor" that results in PTSD is an adjudicative 
determination.  The adequacy of the event alleged to have to 
caused PTSD is, however, a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The available medical records 
showing a diagnosis of PTSD do not contain clinical notations 
or physician discussion as to how the veteran meets the 
criteria for a diagnosis of PTSD under the DSM-IV, nor do 
those reports identify whether a current diagnosis of PTSD 
may be attributed to any corroborated in-service stressor.  
Thus, VA's duty to assist includes obtaining an examination 
to clarify whether the veteran has PTSD related to service.

With respect to the veteran's claim for service connection 
for prostate cancer, service records show that the veteran's 
military occupational specialty was aircraft mechanic, but 
that he served entirely in the continental United States.  As 
such, he is not presumed to have been exposed to herbicides.  
See 38 C.F.R. §§ 3.307, 3.309 (2002).  

The veteran has reported that he could have been exposed to 
herbicides while working on C130s that transported chemicals 
and that he was repeatedly exposed to jet engine oil.  He 
reported that he had been advised to pay attention to buildup 
of residuals on the aircraft that might interfere with its 
performance.  He stated that in cleaning the aircraft he 
would get wet down to his skin.  He indicated he was told to 
watch out for hydraulic oils but that he had no recollection 
of an advisory for Agent Orange or other herbicide.  The RO 
requested service evidence relevant to Agent Orange exposure; 
however, the personnel records received from the Air Force do 
not contain any information specific to the veteran's 
possible exposure and it does not appear that further 
attempts were made to verify the veteran's claimed exposure 
through official channels.

The Board further notes that in the course of this appeal the 
veteran has identified the birth of a handicapped child after 
his service, and has also reported that he has diabetes 
mellitus.  He claims both of these facts as indicators of his 
in-service exposure to herbicides.  He has indicated that he 
and his spouse underwent genetic testing at Fort Dix and at 
Valley Forge Hospital that may be relevant to substantiating 
his exposure to herbicides during service.  These records are 
not associated with the claims file.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, who may possess records 
not already associated with the claims 
folder, pertaining to post-service 
treatment or evaluation of him for PTSD 
or any prostate problems.  In addition, 
he should be requested to provide 
identifying information and required 
releases pertinent to any results of 
genetic testing in the 1960s at Fort Dix 
or a private facility, Valley Forge 
Hospital.  The RO should then take all 
necessary steps to obtain all available 
copies of all indicated records.

2.  The RO should also request the 
veteran to submit medical evidence of a 
causal relationship between his prostate 
cancer and events of service, to include 
his claimed exposure to herbicides and 
toxins when cleaning aircraft.  The 
veteran should also be advised to submit 
any additional evidence supporting his 
claim of in-service exposure to 
herbicides and/or toxins resulting in 
disability, to include statements from 
service personnel or other lay 
individuals with knowledge of such 
exposure, and any medical or scientific 
evidence indicative of such exposure.  
The RO should also request the veteran to 
submit medical evidence linking current 
PTSD to specific service stressors.

3.  The RO should request information 
from the Armed Services Center for 
Research of Unit Records (USASCRUR) 
and/or the relevant service department as 
to the nature and extent of any in-
service exposure of the veteran to 
herbicides (to include Agent Orange) or 
other toxins (such as aircraft oil).  In 
particular, the RO should request any 
personnel records, job descriptions, 
hazard warnings or other information 
relevant to the types of toxins the 
veteran may have been exposed to in the 
course of his duties cleaning and 
maintaining aircraft at McGuire Air Force 
Base during 1963 to 1967.

4.  After the above has been completed, 
to the extent possible, the RO should 
review the claims file and conduct any 
additional development required to comply 
with the notice and duty to assist 
provisions of the VCAA.  In particular, 
the RO should assess whether an 
examination is necessary to determine the 
onset and etiology of prostate cancer.  

5.  In any case, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The examiner must review 
the entire claims folder before 
completing the examination report; 
consideration of such should be reflected 
in the completed examination report.  The 
examiner's attention is drawn to the 
veteran's report of the following in-
service events as stressful:  being 
confined to Base; having to report for 
duty at a moment's notice; having time 
frames in which to accomplish specific 
work; having injections and/or medical 
work accomplished; feeling guilty as 
friends who had to go to Vietnam lost 
their lives.  The examiner is requested 
to confirm or rule out a diagnosis of 
PTSD under DSM IV criteria.  If PTSD is 
diagnosed the examiner should identify 
the elements supporting the diagnosis, to 
include the specific stressors.  If PTSD 
is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  

6.  The RO should then readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

